Teresa H. Dooley, Esq.
HILL RIVKINS LLP
45 Broadway, Suite 1500
New York, New York 10006
Attorneys For Defendants

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ABBAS SHAH and ADAM BAUMAN,

                                Plaintiffs,             Civil Action No.: 1:20-cv-01204-LGS

        -against-

 FLAT RATE MOVERS LTD., FLAT RATE                       ANSWER TO SECOND AMENDED
 ELITE SERVICES, INC. and ELITE MOVING,                 COMPLAINT
 LLC

                                Defendants.

       Defendants Flat Rate Movers, Ltd., Flat Rate Elite Services, Inc., and Elite Moving, LLC

(collectively “Flat Rate”), by and through their attorneys, Hill Rivkins LLP, hereby answer the

Second Amended Complaint of Plaintiffs, Adam Bauman and Abbas Shah (collectively

“Plaintiffs”), upon information and belief, as follows:

                                     NATURE OF ACTION

       1.      Flat Rate defer all questions of law to the Court. To the extent a response is required,

Flat Rate admit that Plaintiffs are seeking recovery for alleged damages arising from services

provided by Defendant Elite Moving, LLC, but otherwise deny the allegations contained in

Paragraph 1 of the Second Amended Complaint.

       2.      Flat Rate defer all questions of law to the Court. To the extent a response is required,

Flat Rate admit that Defendant Elite Moving, LLC was engaged to transport certain personal

property from New York, New York to a facility located in Newark, New Jersey and then from

that same facility in Newark, New Jersey to New York, New York, but otherwise deny knowledge
or information sufficient to form a belief as to the truth of the allegations contained in Paragraph

2 of the Second Amended Complaint.

       3.      Flat Rate deny the allegations contained in Paragraph 3 of the Second Amended

Complaint.

                                 JURISDICTION AND VENUE

       4.      Flat Rate defer all questions of law to the Court. To the extent a response is required,

Flat Rate admit that Plaintiffs’ claim arises under and pursuant to 49 U.S.C. § 14706, otherwise

known as the Carmack Amendment, but otherwise deny the allegations contained in Paragraph 4

of the Second Amended Complaint.

       5.      Flat Rate defer all questions of law to the Court. To the extent a response is required,

Flat Rate admit that this Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331, but otherwise deny knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 5 of the Second Amended Complaint.

       6.      Flat Rate defer all questions of law to the Court. To the extent a further response is

required, Flat Rate deny knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 6 of the Second Amended Complaint.

       7.      Flat Rate defer all questions of law to the Court. To the extent a further response is

required, Flat Rate admit that Defendant Elite Moving, LLC used interstate roadways between

New York and Jew Jersey to transport certain personal property between New York, New York

and Newark, New Jersey, but otherwise deny knowledge or information sufficient to form a belief

as to the truth of the allegations contained in Paragraph 7 of the Second Amended Complaint.




                                                  2
                                            PARTIES

       8.      Flat Rate deny knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 8 of the Second Amended Complaint

       9.      Flat Rate defer all questions of law to the Court. To the extent a further response is

required, Flat Rate admit that Defendant Flat Rate Movers, Ltd. is a New York corporation with a

principal place of business at 27 Bruckner Boulevard 2nd Floor, Bronx, New York 10454, but

otherwise deny knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 9 of the Second Amended Complaint.

       10.     Flat Rate defer all questions of law to the Court. To the extent a further response is

required, Flat Rate admit that Defendant Flat Rate Elite Services, Inc. is a New York corporation

with a principal place of business at 27 Bruckner Boulevard 2nd Floor, Bronx, New York 10454,

but otherwise deny knowledge or information sufficient to form a belief as to the truth of the

allegations in Paragraph 10 of the Second Amended Complaint.

       11.     Flat Rate defer all questions of law to the Court. To the extent a further response is

required, Flat Rate admit that Defendant Elite Moving, LLC is a Delaware limited liability

company with a principal place of business at 27 Bruckner Boulevard 2nd Floor, Bronx, New York

10454, but otherwise deny knowledge or information sufficient to form a belief as to the truth of

the allegations in Paragraph 11 of the Second Amended Complaint.

                FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS

       A.      Initial Contact and Agreement Between Plaintiffs and Defendants

       12.     Flat Rate defer all questions of law to the Court. To the extent a further response is

required, the website speaks for itself, and therefore Flat Rate deny any characterization of it by




                                                 3
Plaintiffs. Flat Rate otherwise deny knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 12 of the Second Amended Complaint.

       13.     Flat Rate defer all questions of law to the Court. To the extent a further response is

required, the website speaks for itself, and therefore Flat Rate deny any characterization of it by

Plaintiffs. Flat Rate otherwise deny knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 13 of the Second Amended Complaint.

       14.     Flat Rate defer all questions of law to the Court. To the extent a further response is

required, the website speaks for itself, and therefore Flat Rate deny any characterization of it by

Plaintiffs. Flat Rate otherwise deny knowledge or information sufficient to form a belief as to the

truth of the allegations contained in Paragraph 14 of the Second Amended Complaint.

       15.     Flat Rate admit that on or about September 21, 2018, Laurence Yates for Defendant

Elite Moving, LLC conducted an on-site inspection at 205 East 92nd Street, Apt. No. 37A, New

York, NY 10128 to prepare an estimate, but otherwise deny knowledge or information sufficient

to form a belief as to the truth of the allegations contained in Paragraph 15 of the Second Amended

Complaint.

       16.     Flat Rate admit that in or about September 2018, an inquiry was made about the

transport of certain personal property between New York, New York and Newark, New Jersey,

but otherwise deny knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 16 of the Second Amended Complaint.

       17.     Flat Rate deny knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 17 of the Second Amended Complaint.

       18.     Flat Rate deny knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 18 of the Second Amended Complaint.




                                                 4
       19.     Flat Rate deny knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 19 of the Second Amended Complaint.

       20.     Flat Rate admit that the reference number assigned for the move at issue was

957702, but otherwise deny knowledge or information sufficient to form a belief as to the truth of

the allegations contained in Paragraph 20 of the Second Amended Complaint.

       21.     Flat Rate deny knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 21 of the Second Amended Complaint.

       22.     Flat Rate deny knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 22 of the Second Amended Complaint.

       B.      Transportation from Manhattan, New York to Newark, New Jersey

       23.     Flat Rate admit that on September 29, 2018, Defendant Elite Moving, LLC arrived

at 205 East 92nd Street, Apt. No. 37A, New York, NY 10128 to transport certain personal property,

but otherwise deny the allegations contained in Paragraph 23 of the Second Amended Complaint.

       24.     Flat Rate admit that certain personal property was transported from 205 East 92nd

Street, Apt. No. 37A, New York, NY 10128 to 99 Evergreen Ave, Newark, NJ 07114, but

otherwise deny knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 24 of the Second Amended Complaint.

       25.     Flat Rate deny knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 25 of the Second Amended Complaint.

       26.     Flat Rate admit that certain personal property remained at 99 Evergreen Ave,

Newark, NJ 07114 from on or about September 29, 2018 to on or about July 5, 2019, but otherwise

deny knowledge or information sufficient to form a belief as to the truth of the allegations

contained in Paragraph 26 of the Second Amended Complaint.




                                                5
       C.      Transportation from Newark, New Jersey to Plaintiff’s New Apartment in
               Manhattan, New York

       27.     Flat Rate admit that Defendant Elite Moving, LLC was contacted to transport

certain personal property from 99 Evergreen Ave, Newark, NJ 07114 to 165 Charles Street, Apt.

No. 20, New York NY 10014, but otherwise deny knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 27 of the Second Amended

Complaint.

       28.     The email is a document that speaks for itself, and therefore Flat Rate deny any

characterization of it by Plaintiffs. Flat Rate otherwise deny knowledge or information sufficient

to form a belief as to the truth of the allegations contained in Paragraph 28 of the Second Amended

Complaint.

       29.     Flat Rate deny any characterization of Flat Rate, but otherwise deny knowledge or

information sufficient to form a belief as to the truth of the allegations contained in Paragraph 29

of the Second Amended Complaint.

       30.     Flat Rate deny knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 30 of the Second Amended Complaint.

       31.     Flat Rate deny knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 31 of the Second Amended Complaint.

       32.     Flat Rate deny knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 32 of the Second Amended Complaint.

       33.     Flat Rate deny knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 33 of the Second Amended Complaint.

       34.     Flat Rate deny knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 34 of the Second Amended Complaint.



                                                 6
       35.     Flat Rate admit that a claim was filed by Plaintiffs, but otherwise deny knowledge

or information sufficient to form a belief as to the truth of the allegations contained in Paragraph

35 of the Second Amended Complaint.

       36.     Flat Rate deny knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 36 of the Second Amended Complaint.

                                 CAUSES OF ACTION
                        AS AND FOR A FIRST CAUSE OF ACTION

                  (Violation of the Carmack Amendment 49 U.S.C. § 14706)

       37.     Flat Rate repeat and re-allege each and every response to the allegations contained

in Paragraphs 1 through 36 of the Second Amended Complaint as if set forth at length herein.

       38.     Flat Rate defer all questions of law to the Court. To the extent a further response is

required, Flat Rate deny knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 38 of the Second Amended Complaint.

       39.     Flat Rate deny the allegations contained in Paragraph 39 of the Second Amended

Complaint.

       40.     Flat Rate deny the allegations contained in Paragraph 40 of the Second Amended

Complaint.

       41.     Flat Rate defer all questions of law to the Court. To the extent a further response is

required, Flat Rate admit that the principal place of business is the same, but otherwise deny

knowledge or information sufficient to form a belief as to the truth of the allegations contained in

Paragraph 41 of the Second Amended Complaint.

       42.     Flat Rate defer all questions of law to the Court. To the extent a further response is

required, Flat Rate deny the allegations contained in Paragraph 42 of the Second Amended

Complaint.



                                                 7
                       AS AND FOR A SECOND CAUSE OF ACTION

          (Violation of 18 U.S.C.A. §§ 1961 as well as 18 U.S.C.A. § 659 Relating to
                  The Racketeer Influenced and Corrupt Organization Act)

       43.     Flat Rate repeat and re-allege each and every response to the allegations contained

in Paragraphs 1 through 42 of the Second Amended Complaint as if set forth at length herein.

       44.     Flat Rate defer all questions of law to the Court. To the extent a further response is

required, Flat Rate deny knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 44 of the Second Amended Complaint.

       45.     Flat Rate admit that Defendant Elite Moving, LLC transported property between

New York and New Jersey, but otherwise deny knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 45 of the Second Amended

Complaint.

       46.     Flat Rate defer all questions of law to the Court. To the extent a further response is

required, Flat Rate, deny knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 46 of the Second Amended Complaint.

       47.     Flat Rate defer all questions of law to the Court. To the extent a further response is

required, Flat Rate deny knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 47 of the Second Amended Complaint.

       48.     Flat Rate deny knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 48 of the Second Amended Complaint.

       49.     Flat Rate deny knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 49 of the Second Amended Complaint.

       50.     Flat Rate deny the allegations contained in Paragraph 50 of the Second Amended

Complaint.



                                                 8
                        AS AND FOR A THIRD CAUSE OF ACTION

                     (Violation of 15 U.S.C.A. § 1125 of The Lanham Act)

       51.     Flat Rate repeat and re-allege each and every response to the allegations contained

in Paragraphs 1 through 50 of the Second Amended Complaint as if set forth at length herein.

       52.     Flat Rate defer all questions of law to the Court. To the extent a further response is

required, Flat Rate deny knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 52 of the Second Amended Complaint.

       53.     Flat Rate deny the allegations contained in Paragraph 53 of the Second Amended

Complaint.

       54.     Flat Rate deny knowledge or information sufficient to form a belief as to the truth

of the allegations contained in Paragraph 54 of the Second Amended Complaint.

       55.     The website speaks for itself, and therefore Flat Rate deny any characterization of

it by Plaintiffs. Flat Rate otherwise deny knowledge or information sufficient to form a belief as

to the truth of the allegations contained in Paragraph 55 of the Second Amended Complaint.

       56.     Flat Rate defer all questions of law to the Court. To the extent a further response is

required, Flat Rate deny the allegations contained in Paragraph 56 of the Second Amended

Complaint.

       57.     Flat Rate deny the allegations contained in Paragraph 57 of the Second Amended

Complaint.

       58.     Flat Rate deny the allegations contained in Paragraph 58 of the Second Amended

Complaint.




                                                 9
                      AS AND FOR A FOURTH CAUSE OF ACTION

               (Violation of New York General Business Law §§ 349 and 350)

       59.     Flat Rate repeat and re-allege each and every response to the allegations contained

in Paragraphs 1 through 58 of the Second Amended Complaint as if set forth at length herein.

       60.     Flat Rate defer all questions of law to the Court. To the extent a further response is

required, Flat Rate deny knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 60 of the Second Amended Complaint.

       61.     Flat Rate deny the allegations contained in Paragraph 61 of the Second Amended

Complaint.

       62.     Flat Rate defer all questions of law to the Court. To the extent a further response is

required, Flat Rate deny knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 62 of the Second Amended Complaint.

       63.     Flat Rate deny the allegations contained in Paragraph 63 of the Second Amended

Complaint.

       64.     Flat Rate deny the allegations contained in Paragraph 64 of the Second Amended

Complaint.

       WHEREFORE, Defendants Flat Rate, demand judgment dismissing the Second Amended

Complaint, together with costs, disbursements, legal fees and such other and further relief as this

Court deems just and proper.

                                 AFFIRMATIVE DEFENSES

       Subject to the foregoing denials of liability for the loss and damage alleged by Plaintiffs,

and without assuming any burdens of proof, persuasion, or production not otherwise legally




                                                10
assigned to Flat Rate as to any element of Plaintiffs’ claims, Flat Rate assert the following

affirmative and other defenses:

                         AS AND FOR A FIRST AFFIRMATIVE DEFENSE

        65.     Plaintiffs have failed to state a cause of action against Flat Rate upon which relief

can be granted.

                     AS AND FOR A SECOND AFFIRMATIVE DEFENSE

        66.     Plaintiffs are barred from claiming or recovering any relief set forth in the Second

Amended Complaint to the extent that Plaintiffs failed to mitigate, minimize or avoid any damages

it allegedly suffered. The failure to mitigate is a bar and/or limitation in whole or in part to

Plaintiffs’ claim, such that the total amount of damages to which plaintiffs are entitled must be

barred or reduced.

                     AS AND FOR A THIRD AFFIRMATIVE DEFENSE

        67.     Plaintiffs’ claims are barred, in whole or in part, or limited by the terms and

conditions of service agreed upon by the parties and/or the shipping and/or storage documents

issued in connection with the goods in question, including but not limited to, any and all bills of

lading, letters of instruction, contracts, move plans, warehouse receipts, manifests, delivery orders,

tariffs, and invoices.

                     AS AND FOR A FOURTH AFFIRMATIVE DEFENSE

        68.     Any loss or damage allegedly suffered by Plaintiffs, which is specifically denied,

was, in whole or in part, caused or exacerbated by the negligence, culpable conduct and/or fault of

Plaintiffs and/or other parties, and therefore, Plaintiffs’ claim against Flat Rate is barred or

diminished or reduced in the proportion to Plaintiffs’ and/or other parties’ negligence, culpable

conduct and/or fault.



                                                 11
                      AS AND FOR A FIFTH AFFIRMATIVE DEFENSE

        69.     Flat Rate performed their contractual obligations, if any, and/or performed their

work, if any, in accordance with the agreed upon specifications and/or instructions of Plaintiffs,

and exercised reasonable care at all times during the performance of their obligations and/or work.

                     AS AND FOR A SIXTH AFFIRMATIVE DEFENSE

        70.     Plaintiffs claim damage to goods that Flat Rate did not have an opportunity to

inspect and/or goods that were not listed on shipping and/or storage documents.

                   AS AND FOR A SEVENTH AFFIRMATIVE DEFENSE

        71.     Plaintiffs have failed to present a claim and/or suit within the appropriate time

limitations required by the applicable contract(s), warehouse receipts, bills of lading, tariffs, and

classifications and the rules set forth therein and/or applicable statute or regulation.

                   AS AND FOR AN EIGHTH AFFIRMATIVE DEFENSE

        72.     Plaintiffs’ claims are limited pursuant to the “Your Move Plan” and bills of lading,

which limit Flat Rate’s liability to 60 cents per pound per loss/damaged article.

                     AS AND FOR A NINTH AFFIRMATIVE DEFENSE

        73.     In the event the Court determines any of the loss or damage as alleged by Plaintiffs

actually occurred, such loss or damage was not caused by any act, error or omission on the part of

Flat Rate or their agents.

                     AS AND FOR A TENTH AFFIRMATIVE DEFENSE

        74.     Whatever goods that were received by Flat Rate were accepted in accordance with

and subject to, inter alia, all the terms and conditions of Flat Rate’s contracts, warehouse receipts,

bills of lading, move plans, tariffs and classifications, and the rules set forth therein. Flat Rate duly

performed the terms and conditions on their part to be performed, if any. Flat Rate claim the




                                                   12
benefit of all defenses accorded to them by those documents and by all other applicable contracts

under which the goods were accepted.

                AS AND FOR AN ELEVENTH AFFIRMATIVE DEFENSE

       75.     To the extent that the Carmack Amendment to the Interstate Commerce Act / ICC

Termination Act, 49 U.S.C. §14706, preempt any state-law or federal common-law claim for the

cargo loss or damage asserted by Plaintiffs, those claim(s) must be dismissed.

                  AS AND FOR A TWELFTH AFFIRMATIVE DEFENSE

       76.     Plaintiffs were aware of all decisions and assumed all risks associated with each

decision alleged in the Second Amended Complaint.

               AS AND FOR A THIRTEENTH AFFIRMATIVE DEFENSE

       77.     To the extent Flat Rate performed any of the acts set forth in the Second Amended

Complaint, all such acts/conduct were authorized by and/or requested by Plaintiffs.

               AS AND FOR A FOURTEENTH AFFIRMATIVE DEFENSE

       78.     Plaintiffs’ claims are limited pursuant to the bills of lading, which provide that:

               . . .the mover's liability for loss of or damage to any article valued in excess
               of $100 per pound will be limited to $100 per pound for each pound of such
               lost or damaged article(s) (based on actual article weight), not to exceed the
               declared value of the entire shipment, unless I have specifically identified
               such articles for which a claim for loss or damage may be made on the
               attached inventory.

                 AS AND FOR A FIFTEENTH AFFIRMATIVE DEFENSE

       79.     This Court is the improper venue for this dispute.

                 AS AND FOR A SIXTEENTH AFFIRMATIVE DEFENSE

       80.     To the extent applicable, Flat Rate is entitled to all rights, defenses, limitations of

liability, and immunities contained in any applicable convention, statute, regulation, or law,

whether foreign or domestic, that may apply to the claims asserted in the Second Amended



                                                 13
Complaint, including but not limited to the Carmack Amendment to the Interstate Commerce Act

/ ICC Termination Act, 49 U.S.C. §14706.

                AS AND FOR A SEVENTEENTH AFFIRMATIVE DEFENSE

       81.      Plaintiffs’ claims are barred, in whole or in part, by the doctrines of laches, waiver

and estoppel.

                AS AND FOR A EIGHTEENTH AFFIRMATIVE DEFENSE

       82.      The loss or damage alleged in the Second Amended Complaint, if any, was caused

by other persons or entities, whether or not a party, over whom Flat Rate had no control and for

whose acts or omissions Flat Rate are not responsible or liable.

                 AS AND FOR A NINETEENTH AFFIRMATIVE DEFENSE

       Plaintiffs’ claim is barred by reason of their own negligent, willful conduct, culpable

conduct, acquiescence, recklessness, misrepresentation, consent, approval and ratification.

                 AS AND FOR A TWENTIETH AFFIRMATIVE DEFENSE

       83.      The loss or damage alleged in the Second Amended Complaint, if any, resulted

from a cause arising without the fault and privity of Flat Rate and without the fault or neglect of

their agents or servants.

                AS AND FOR A TWENTY-FIRST AFFIRMATIVE DEFENSE

       84.      The loss or damage alleged in the Second Amended Complaint, if any, was directly

and proximately caused by intervening and superseding causes for which Flat Rate are not

responsible or liable.




                                                 14
              AS AND FOR A TWENTY-SECOND AFFIRMATIVE DEFENSE

        85.     The loss or damage alleged in the Second Amended Complaint, if any, was caused

by an act or default of the shipper and/or the inherent vice or defective nature of the goods in

question.

               AS AND FOR A TWENTY-THIRD AFFIRMATIVE DEFENSE

        86.     To the extent Plaintiffs seek the recovery of special or consequential damages, they

are not recoverable under the terms and conditions of service agreed upon by the parties and/or the

shipping and/or storage documents issued in connection with the goods in question, and/or under

the controlling applicable law.

              AS AND FOR A TWENTY-FOURTH AFFIRMATIVE DEFENSE

        87.     To the extent Flat Rate performed the services alleged in the Second Amended

Complaint, Flat Rate exercised reasonable care at all times in connection with the goods alleged

in the Second Amended Complaint. Flat Rate are not responsible for any loss or damage caused

by any cause or event which could not be avoided and the consequence which could not be

prevented by the exercise of reasonable diligence.

               AS AND FOR A TWENTY-FIFTH AFFIRMATIVE DEFENSE

        88.     In the event that Plaintiffs have no, or had no, title to or interest in the goods that

are the subject of this action, then Plaintiffs are not the real party in interest herein and are not

entitled to maintain this suit.

               AS AND FOR A TWENTY-SIXTH AFFIRMATIVE DEFENSE

        89.     No act or omission by Flat Rate caused the loss or damage alleged by Plaintiffs,

which were otherwise not foreseeable.




                                                  15
                AS AND FOR A TWENTY-SEVENTH AFFIRMATIVE DEFENSE

        90.      The loss or damage alleged in the Second Amended Complaint, if any, was caused

by a pre-existing condition and/or other conditions beyond the control of Flat Rate and for which

Flat Rate are not responsible or liable.

                AS AND FOR A TWENTY-EIGHTH AFFIRMATIVE DEFENSE

        91.      The Carmack Amendment to the Interstate Commerce Act / ICC Termination Act,

49 U.S.C. §14706, preempts Plaintiffs’ claim for Violation of New York General Business Law

§§ 349 and 350 and, therefore, must be dismissed.

                 AS AND FOR A TWENTY-NINTH AFFIRMATIVE DEFENSE
        92.      Plaintiffs’ claims are barred, in whole or in part, by the doctrines of accord and

satisfaction.

                   AS AND FOR A THIRTIETH AFFIRMATIVE DEFENSE

        93.      Plaintiffs’ claim for Violation of 18 U.S.C.A. §§ 1961 as well as 18 U.S.C.A. § 659

Relating to The Racketeer Influenced and Corrupt Organization Act (the “RICO Claim”) is barred

because the allegations in the Second Amended Complaint fail to plead the existence of a predicate

act with particularity and, therefore, must be dismissed.

                 AS AND FOR A THIRTY-FIRST AFFIRMATIVE DEFENSE

        94.      The RICO Claim is barred because the allegations in the Second Amended

Complaint fail to plead a criminal activity with particularity and, therefore, must be dismissed.

                AS AND FOR A THIRTY-SECOND AFFIRMATIVE DEFENSE

        95.      The RICO Claim is barred because the allegations in the Second Amended

Complaint fail to plead a racketeering activity with particularity and, therefore, must be dismissed.




                                                 16
               AS AND FOR A THIRTY-THIRD AFFIRMATIVE DEFENSE

       96.     The RICO Claim is barred because the allegations in the Second Amended

Complaint fail to plead a pattern of criminal activity and, therefore, must be dismissed.

              AS AND FOR A THIRTY-FOURTH AFFIRMATIVE DEFENSE

       97.     The RICO Claim is barred because the allegations in the Second Amended

Complaint fail to plead a pattern of racketeering activity and, therefore, must be dismissed.

               AS AND FOR A THIRTY-FIFTH AFFIRMATIVE DEFENSE

       98.     The RICO Claim is barred because the allegations in the Second Amended

Complaint fails to plead sufficient facts to distinguish Plaintiffs’ claim from that of a commercial

dispute and, therefore, must be dismissed.

               AS AND FOR A THIRTY-SIXTH AFFIRMATIVE DEFENSE

       99.     Plaintiffs’ claim for Violation of 15 U.S.C.A. § 1125 of The Lanham Act (the

“Lanham Act Claim”) is barred because the allegations in the Second Amended Complaint fail to

plead an injury to a commercial interest in reputation or sales and, therefore, must be dismissed.

              AS AND FOR A THIRTY-SEVENTH AFFIRMATIVE DEFENSE

       100.    The Lanham Act Claim is barred because the allegations in the Second Amended

Complaint fail to plead with particularity that the alleged damages were proximately caused by the

violation of the this statute and, therefore, must be dismissed.

              AS AND FOR A THIRTY-EIGHTH AFFIRMATIVE DEFENSE

       101.    The Lanham Act Claim is barred because the allegations in the Second Amended

Complaint fails to plead sufficient facts to distinguish Plaintiffs’ claim from that of a commercial

dispute.




                                                 17
                 AS AND FOR A THIRTY-NINTH AFFIRMATIVE DEFENSE

       102.      Plaintiffs’ claim for Violation of New York General Business Law §§ 349 and 350

(the “NYGBL Claim”) is barred because the allegations in the Second Amended Complaint fail to

plead with particularity the acts or omissions that were consumer oriented and, therefore, must be

dismissed.

                   AS AND FOR A FORTIETH AFFIRMATIVE DEFENSE

       103.      The NYGBL Claim is barred because the allegations in the Second Amended

Complaint fail to plead with particularity the acts or omissions that were misleading in a material

respect.

                 AS AND FOR A FORTY-FIRST AFFIRMATIVE DEFENSE

       104.      Flat Rate reserve the right to supplement the foregoing and raise additional defenses

as may appear during the progress of this case to the fullest extent allowed under the controlling

applicable law

       WHEREFORE, Defendants Flat Rate, demand judgment dismissing the Second

Amended Complaint, together with costs, disbursements, legal fees and such other and further

relief as this Court deems just and proper.


Dated: July 13, 2020
       New York, New York

                                               HILL RIVKINS LLP
                                               Attorneys for Defendants


                                               By:
                                                  Teresa H. Dooley
                                               45 Broadway, Suite 1500
                                               New York, NY 10006
                                               (212) 669-0600




                                                  18
TO:   Daniel M. O’Hara, Esq.
      McLoughlin, O’Hara, Wagner & Kendall LLP
      Attorneys for Plaintiffs
      250 Park Avenue, Floor
      New York, New York 10177
      (212) 920-669
      dohara@mowklaw.com




                                        19
                              CERTIFICATION OF MAILING

I, Teresa H. Dooley, Esq.: I am not a party to the action, am attorney for Defendants. On July

13, 2020, I served the within ANSWER TO SECOND AMENDED COMPLAINT by Via-

Email a true copy thereof, addressed to each of the following persons at the last known address

set forth after each name.


TO:    Daniel M. O’Hara, Esq.
       McLoughlin, O’Hara, Wagner & Kendall LLP
       Attorneys for Plaintiffs
       250 Park Avenue, Floor
       New York, New York 10177
       (212) 920-669
       dohara@mowklaw.com

                                             /s/ Teresa H. Dooley
